F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           DEC 2 1999
                                   TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                Clerk


 ROBERT E. TRACY, Acting in Behalf
 of Petitioner’s Wife and Sons,

           Plaintiff-Appellant,
                                                         No. 99-6231
 v.                                                (W. District of Oklahoma)
                                                   (D.C. No. CIV-98-885-M)
 UNITED STATES OF AMERICA;
 DEPARTMENT OF JUSTICE,

           Defendants-Appellees.




                              ORDER AND JUDGMENT *


Before TACHA, McKAY, and MURPHY, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The court

therefore orders the case submitted without oral argument.




       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiffs, Robert Earl Tracy, his wife, and his children (collectively

“Plaintiffs”), proceeding   pro se, filed a complaint on June 25, 1998 in the

United States District Court for the Western District of Oklahoma. The United

States and the Department of Justice were named as defendants (“Defendants”).

The complaint, which is virtually incomprehensible, contains references to a

plethora of constitutional provisions which Plaintiffs claim were violated by

Defendants. In addition to the federal claims alluded to in the complaint,

Plaintiffs also allege wrongdoing by state and local officials in the states of

California, Oklahoma, Texas, and Arkansas and to wrongs purportedly committed

against them by family members.

       Defendants filed a Motion for More Definite Statement or, in the

Alternative, Motion to Dismiss.    The district court held that Plaintiffs’ complaint

failed to comply with the pleading requirements of Rules 8(a)(1) and 10(b) of the

Federal Rules of Civil Procedure. The district court also concluded that, even if

Plaintiffs were allowed to amend their complaint, they would be unable to file a

short and plain statement of the grounds upon which the court’s jurisdiction

depends. Accordingly, the district court dismissed the complaint without

prejudice. 1 Additionally, the district court enjoined Plaintiffs from filing further



       Although Plaintiffs’ complaint was dismissed without prejudice, this court
       1

has jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. See Petty v.
Manpower, Inc., 591 F.2d 615, 617 (10th Cir. 1979) (holding appellate court had

                                          -2-
lawsuits in the United States District Court for the Western District of Oklahoma

unless they are represented by an attorney admitted to practice before that court

or unless they first obtain leave of the court.     Plaintiffs appeal the district court’s

dismissal of their complaint. 2

       This court is required to construe all pleading filed by Plaintiffs liberally.

See Haines v. Kerner, 404 U.S. 519, 520 (1972). However, Plaintiffs’ appellate

brief, like their complaint and other pleadings, is vague, disjointed, and replete

with sentence fragments and conclusory statements. Although Plaintiffs’

pleadings reference violations of several Amendments to the United States

Constitution and “many more of the U.S. Codes,” it is impossible to discern the

exact bases of Plaintiffs’ claims. Plaintiffs do not provide any coherent details of

the acts underlying those violations, including the dates on which they occurred.



jurisdiction when district court dismissed complaint without prejudice but it was
the clear intent of the district court to dismiss not only the complaint but also the
entire action as well); see also Clardy v. Levi, 545 F.2d 1241, 1242 n.2 (9th Cir.
1976) (“An order dismissing a complaint but not the action is not final and
appealable under § 28 U.S.C. § 1291 (1970) unless special circumstances clearly
indicate that the action could not be saved by any amendment which the plaintiff
could reasonably be expected to make.”).
       2
        Nowhere in their anfractuous appellate brief do Plaintiffs specifically
challenge that portion of the district court’s Order restricting them from filing
further lawsuits in the United States District Court for the Western District of
Oklahoma. This court will not address claims not raised on appeal. See Drake v.
City of Fort Collins, 927 F.2d 1156, 1159 (10th Cir.1991) (“Despite the liberal
construction afforded pro se pleadings, the court will not construct arguments or
theories for the plaintiff in the absence of any discussion of those issues.”).

                                              -3-
Even construed liberally, Plaintiffs’ pleadings fail to meet even the minimal

requirements of the Federal Rules of Civil and Appellate Procedure.

      Upon de novo review of Plaintiffs’ pleadings, the district court’s Order

dated March 8, 1999, and the entire record on appeal, this court   affirms the

district court’s dismissal of Plaintiffs’ complaint without prejudice for

substantially the reasons stated in the district court’s Order.

                                                 ENTERED FOR THE COURT:



                                                 Michael R. Murphy
                                                 Circuit Judge




                                           -4-